DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered with the Request for Continued Examination filed on 01/25/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Dernier on 2/22/2022.

The application has been amended as follows: 

1.  (Currently Amended)  A positional tracking system for tracking a user, the system comprising:
a plurality of tracking units to be worn by a user;

a position identification unit operable to identify a position of a user in dependence upon the location of the plurality of tracking units, 
wherein each respective one of the plurality of tracking units is operable to determine its position and/or orientation and transmit a respective signal that may be used to locate that tracking unit; and
wherein each respective signal comprises information identifying the respective one of the plurality of tracking units and its position and/or orientation. 

2.  (Previously Presented)  The system according to claim 1, wherein the transmitted signal comprises a magnetic field.

3.  (Previously Presented)  The system according to claim 2, wherein the magnetic field is pulsed. 

4.  (Previously Presented)  The system according to claim 3, wherein each of the plurality of tracking units is also operable to transmit a signal identifying the transmitting tracking unit and timing information of the associated magnetic pulses. 

5.  (Previously Presented)  The system according to claim 1, the system also comprising a camera that is operable to capture images of one or more of the plurality of tracking units, and the captured images are used to identify tracking units and their respective positions.

6.  (Previously Presented)  The system according to claim 1, wherein the position identification unit is operable to identify the position of the user in dependence upon the location of tracking units with an above-threshold motion over time. 

7.  (Previously Presented)  The system according to claim 1, wherein the tracking units comprise haptic feedback modules operable to provide haptic feedback to a user and/or audio output units operable to provide audio to a user. 



9.  (Previously Presented)  The system according to claim 8, wherein each of the tracking units is operable to communicate with a next tracking unit in the group, with a single tracking unit in each group being configured to communicate with a device other than a tracking unit. 

10.  (Previously Presented)  The system according to claim 1, wherein the position identification unit is operable to use a first position identification method to estimate a user’s position, and a second position identification method to refine the estimated position. 

11.  (Previously Presented)  The system according to claim 10, wherein the first position identification method uses a skeletal model to estimate the user’s position. 

12.  (Previously Presented)  The system according to claim 1, wherein a plurality of users are each provided with a plurality of tracking units, and wherein the tracking unit identification unit is operable to correlate a tracking unit with a corresponding user. 

13.  (Currently Amended)  A positional tracking method for use with a positional tracking system comprising a plurality of tracking units to be worn by a user, the method comprising:
identifying at least one of the plurality of tracking units; and
identifying a position of a user in dependence upon the location of the plurality of tracking units, 

wherein each respective one of the plurality of tracking units is operable to determine its position and/or orientation and transmit a respective signal that may be used to locate that tracking unit; and
wherein each respective signal comprises information identifying the respective one of the plurality of tracking units and its position and/or orientation.


identifying at least one of the plurality of tracking units; and
identifying a position of a user in dependence upon the location of the plurality of tracking units, 

wherein each respective one of the plurality of tracking units is operable to determine its position and/or orientation and transmit a respective signal that may be used to locate that tracking unit; and
wherein each respective signal comprises information identifying the respective one of the plurality of tracking units and its position and/or orientation.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: it does not appear that Bretschneider nor any other art of record explicitly has “a plurality of tracking units to be worn by a user… wherein each respective one of the plurality of tracking units is operable to determine its position and/or orientation and transmit a respective signal that may be used to locate that tracking unit.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715